DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.
 
Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/27/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

	Claims 1, 9, 11-12, 15, 18, 20-26, 32-38 are pending, claims 1, 9, 11-12, 15 and 36-38 are under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 11-12, 15 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Roeckl et al. (WO2017127641) in view of Ohkuma et al. (US7022311).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
Roeckl et al. teaches a method of manufacturing a flowable and dispersible powder includes solubilizing a lipophilic substance in a terpene to form a mixture and treating the mixture to form a nanoemulsion dispersed in an aqueous solution. The aqueous solution includes at least one functional excipient. The nanoemulsion is then 
Roeckl et al. teaches a dry powder composition comprising lipophilic active substance, trehalose and inulin (excipient) for pulmonary inhalation (page 2, [0003]). The lipophilic active substance is included at an amount from 0.01% to 60% (page 3, [0007]). The lipophilic active substance includes cannabinoid such as THC and cannabidiol (CBD), useful for the treatment of numerous disease such as Alzheimer’s and Parkinson’s (page 6-7. [0021-0022]). Roeckl et al. teaches the amount of trehalose  from 1-60% and dry powder with particle size from about 1 um to about 3 um (page 9, [0025]; page 26, [0069]). In one embodiment, the dose of THC is 1 mg (page 19-20, [0049-0050]).
	Ohkuma et al. teaches a dry powder inhalation with minimal adhesive-agglomerative property during storage and with a good inhalation behavior for a pharmaceutically active ingredient (abstract). The carrier particle may be trehalose and the micronized surface modifier may be lactose and/or trehalose (column 3, line 35-40). In the dry powder inhalation of this invention, it is preferred for the content of the carrier particles to be 79.9-99% by weight of the total weight of the dry powder
Inhalation (column 4, line 1-5). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Roeckl et al.  is that Roeckl et al.   do not expressly teach 90% trehalose. This deficiency in Roeckl et al.  is cured by the teachings of Ohkuma et al.
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roeckl et al., as suggested by Ohkuma et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have optimize and have 90% trehalose because this is optimization under prior art condition or through routing experimentation. MPEP2144.05. Under guidance from Ohkuma et al. teaching 79.9-99% of trehalose in dry powder Inhalation composition, it is obvious for one of ordinary skill in the art to have 90% trehalose and produce instant claimed invention with reasonable expectation of success.
Roeckl et al. is silent about “stimulates autophagy” which is regarded as inherency of prior art composition. Since prior art teaches the same or substantially same composition, this same or substantially same composition must have the same properties. MPEP 2112.01, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding “particles with uniform sizes of approximately 2.5um and average diameter of less than 2um” as well as claim 36, as discussed in the above 112 rejections, “particles with uniform sizes of approximately 2.5um and average diameter or average diameter of less than 2um”, Roeckl et al. teaches particle size of 1-3 um.
Regarding 25-200 mg (25 to 150mg in claim 15) trehalose and an amount sufficient to stimulate autophagy, prior art teaches 0.001% to 60% of THC  and 1 mg of THC in one embodiment, as well as 90% of trehalose; when THC (1mg ) is at 1%, the amount of trehalose is 90mg, inside of 20 to 150mg, sufficient to stimulate autophagy

Regarding claims 9, 11-12 and 37-38, these are regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, Roeckl et al. teaches composition for the treatment of Alzheimer’s and Parkinson’s disease.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to arguments:
Applicants argued that As noted previously, Roeckl et al. fail to teach, suggest or infer that trehalose may be used as an active agent to stimulate autophagy in a patient. To the contrary, Roeckl et al. teach "[t]he addition of trehalose as a carbohydrate bulking agent1 can improve the chemical stability of dry-powder cannabinoid compositions of the present disclosure." As noted by the Examiner, Ohkuma et al., teach that "the carrier particle2 may be trehalose." Clearly, neither teach, suggest or infer the use of trehalose as an active agent to induce autophagy in a patient in need thereof. As neither prior art documents suggest that trehalose may be used as the active agent in a pharmaceutical, never mind recognizing that trehalose stimulates autophagy, the Examiner's opinion that "it would have been obvious to one of ordinary skill in the art ... to modify the invention of Roeckl et al., as suggested by Ohkuma et al. (which it does not)," is unfounded and merely speculative. The Examiner's statement that "one of ordinary skill in the art would have been motivated to have optimize [sic] and have 90% trehalose" is also unfounded. Both Roeckl et al. and Ohkuma et al. teach the use of trehalose as a "bulking agent" or "a carrier." To have a pharmaceutical comprised of 90% of a bulking agent or a carrier is absurd, as the goal of pharmaceutical design is to maximize the amount of the active agent in the pharmaceutical, not the excipients. The Examiner's inherency argument is also unfounded. The Examiner presents no prior art wherein trehalose is contained in a pharmaceutical used to stimulate autophagy in a patient. The Examiner readily admits that Roeckl et al. is "silent" about "stimulates [sic] autophagy." The Examiner goes on to state that Roeckl et al. and the present invention are the "same composition." That is et al. is directed to "cannabinoid compositions" that happen to use trehalose as a "carbohydrate bulking agent" whereas the instant application is directed a pharmaceutical formulation wherein the trehalose is the active agent. Roeckl et al. teaches, at most, having a composition comprising 60% (and much lower) whereas the current application claims more that 90%. Clearly, these are not the same compositions. To better distinguish the present invention from the prior art, Applicant has amended claim 1 to better define that it is the amount of trehalose that is important.
In response to this argument: This is not persuasive. Firstly, prior arts even Roeckl et al. alone teaches sufficient amount of trehalose to stimulate autophagy, because Roeckl et al. teaches 1% of THC and THC dose of 1mg as well as 60% of trehalose, thus, the amount of trehalose is 60mg, inside of 25 to 200mg. Secondly, the combination of prior art teaches 90% of trehalose and each limitation of claimed invention, thus, teaches the same or substantially same composition. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Finally, since prior arts teach the same or substantially same composition, the same or substantially same composition must have the same properties such as “stimulate autophagy”. MPEP 2112 V,  ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT. "[T]he PTO can require an prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977). Since applicants failed to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product, the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613